Ostrander, J.
The board of supervisors of the county of Calhoun, in January last, determined to submit to the electors the question of the prohibition within the county of the manufacture of liquor and the liquor traffic. Upon the application of certain persons claiming to be interested, the circuit court for that county granted, and there was issued and returned, an order to said board to show cause why it should not reconvene and set aside the proceedings in the premises. An answer was filed, was traversed as to various facts therein stated and as to various denials of allegations of the petition, and relators asked for an order framing various issues for trial. This order Was refused, and, after hearing counsel, the writ of mandamus was refused.
In several counties of the State similar proceedings were instituted at about the same time, were determined in the circuit courts, and applications were made for writs of certiorari to review such determinations. Writs were allowed in the cases where it appeared to be claimed that the record of the board of supervisors itself showed a failure or refusal to observe and obey statutory requirements. In granting the writs it was not supposed that any doubt would be created of the authority of Friesner v. Common Council of Charlotte, 91 Mich. 504; Covert v. Munson, 93 Mich. 603; Thomas v. Abbott, 105 Mich. 687; Attorney General v. Van Buren Circuit Judge, 143 Mich. 366 — in each of which cases it is held that the courts may not review the determination of the board as to “the sufficiency of the petitions and the requisite number of electors signing the same.” In the matter now before us it appears from the record of the board that suck a determination was made. The contention here of plaintiffs in certiorari, relators below, as we understand it, is that it also appears from the record of the proceedings of the board that it denied its power or its duty, or both, to determine whether those who signed the petition were qualified electors, and did determine that the affidavits attached to the petitions were conclusive. It is also *65claimed that the record of proceedings of the board shows affirmatively that a large number of those signing the petitions applied to withdraw therefrom after the petitions had been filed with the county clerk. The record does fairly support both of these contentions. The last one is disposed of adversely to relators upon the authority of Koerber v. Board of Sup’rs of Ionia Co., 155 Mich. 677, and Fischer v. Board of Sup’rs of Washtenaw Co., ante, 1. The petitions were not, it seems, accompanied by poll lists. Attached to each petition was an affidavit conforming with the statute. The petitions having been laid before the board, it was required to and did act. It made a determination, and, both as to the sufficiency of petitions and as to the requisite number of electors signing the same, the legislature has made such determination final.
If it could be said that the board did not in fact attempt to take any action other than to count names, and that what is now asked for is not a review of an alleged determination, but an order requiring a determination to be made, we should still be obliged to affirm the order of the circuit court. It appears from relators’ own showing that, unless qualified electors within the meaning of this statute are those only whose names appear upon the poll lists, the petitions were in fact signed by a sufficient number of qualified and registered electors. We have no doubt that a registered elector is a qualified elector within the meaning of the act.
The order of the circuit court is affirmed, with costs to respondent.
Blair, C. J., and Grant, Moore, and McAlvay, JJ., concurred.